DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on April 25, 2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1 – 14 are allowable over the Prior Art of Record because it fails to teach or suggest a portable articulated arm coordinate measuring machine (AACMM) for measuring the coordinates of an object in space, comprising a at least one heater element associated with at least one of the plurality of connected arm segments; and an electronic circuit that receives the temperature signal and activates the at least one heater element 


Claims 15 - 23 are allowable over the Prior Art of Record because it fails to teach or suggest a portable articulated arm coordinate measuring machine (AACMM) for measuring the coordinates of an object in space, comprising at least one heater element associated with at least one of the first-axis assembly, the second-axis assembly, the first arm segment or the second arm segment; at least one temperature sensor associated with at least one of the first-axis assembly, the second-axis assembly, the first arm segment or the second arm segment, the at least one temperature sensor producing a temperature signal; and an electronic circuit that receives the temperature signal and activates the at least one heater element when a measured temperature is less than a predetermined temperature range in combination with the remaining limitations of the claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Jonas et al. (US 7,861,430) discloses an articulating probe (12) comprising a heater in the probe head and a temperature controller (36) for maintaining a temperature within a first range. 

Christoph (US Pub. No. 2004/0184039) discloses a CMM comprising at least one heat emitting element (32, 42) provided to maintain the total load acting on the CMM constant or nearly constant. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
March 8, 2021





/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861